DETAILED ACTION

Response to Amendment and Arguments
The amendment filed 07/14/2022 has been entered and fully considered. Applicant’s argument regarding prior art to Yoshikawa in view of Nita and amended claims is persuasive, therefore, the previous rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art listed in the record including Heffel (US-20020029770-A1, “Heffel”) and Khesin (US-6277268-B1, “Khesin”) fail to remedy the deficiency of Yoshikawa. 

Heffel teaches a gas sensor obtaining a trajectory of the target gas in three dimensions but fails to disclose having a first axis corresponding to the first electrical resistance; a third axis corresponding to the second electrical resistance.

Khesin teaches a gas sensor measuring electrical signals of the gas sensor in different time intervals in which the heat applied to the sensing element is constant or modulated but it fails to teach measuring second electrical resistance of said metal oxide sensing element of the gas sensor in a second time interval in which the heat applied to the metal oxide sensing element is constant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/                             /DANIEL S LARKIN/ 
Examiner, Art Unit 2856                                       Primary Examiner, Art Unit 2856